Title: Jonathan Williams, Jr., to the American Commissioners, 27 January 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Painbeuf Jan. 27. 1777
I was astonished on saturday Evening to find that Mr. DuCoudray had returned to Nantes. As we were late for the Tide (the loss of which would have been the loss of a day) I came away without seeing him: Mr. Peltier tells me he has positive orders from Mr. Demontieu (which are given with your approbation) that if Mr. Du Coudray should come to Nantes to refuse him a passage. I have no contrary orders, so in this I must acquiese, especially, as whether I will or no he (Mr. P) will refuse him.
Last Evening Mr. DuCoudray arrived here and shew me the Kings sign manual ordering him to his Regiment. This he says is the Reason of his not going in the amphitrite which sailed as I have before mentioned and he now demands a passage in the Mercury. I told him that there were orders forbidding it, without saying from whom they came. He desired I would sign a Refusal in form. I told him I would sign nothing, especially as it was Mr. Peltier not me that refused him. He said he would have nothing to do with Mr. Peltier and would protest against me. I told him he may do as he pleased, and so it rests. Here is also the Chevalier de Borre, who shews me his Engagement with Mr. Deane and seems to be in dispair at his Situation: He was on board the amphitrite but Mr. DuCoudray obliged him to disembark, as he says. In this Situation are 11 officers, each claiming a Right and pretending that his Engagements are more valid and of more Consequence than all the others. I therefore think that I should do well to refuse all, and there appears such an Idea of Authority among them, that I believe this refusal would be for the good of the service; but the utmost that can be done, is to take 4 according to my first plan, and to avoid preferences to take them by Lot.
The Ship is as full as she can be cramm’d and yet there are 40 Bales which will be left, notwithstanding this these people expect passages with their Domestiques and Baggage: Mr. DuCoudray alone has 15 Trunks.
I write on board where I am obliged to keep myself ’till the Ship gets under sail, which I hope will be this Evening.
Mr. DuCoudray sent on Board a Letter to Mr. Peltier charging him according to his Duty as Garde d’artillerie to come before his superiour officer (Mr. DC) before noon. The Stile and intent of this is to me unintelligible. As Mr. Rogers was going back I told him he might tell the Officers that I would take 4 and no more, who these 4 are to be they may determine among themselves, and as to Mr. D Coudray I could only refer him to Mr. Peltier who says with regard to that particular he is not at present under my orders. I therefore do not refuse him, but if he were to come on board the Captain would refuse him admittance.
I am in a very disagreeable Situation having only my own discretion for my Guide. I hope however you will not condemn my Conduct if it should not turn out to your wish when you consider that my aim is to give satisfaction as far as my abilities will allow. I have the honor to be Gentlemen Your most obedient Servant
J Williams Junr
The Honourable The Deputies of the United States.
 
Notation: J. Williams 27 Jan. 77.
